286 F.2d 258
Philip MILESTONE, Appellant,v.GREEN TREE CORP., a Maryland Corporation, Appellee.
No. 8220.
United States Court of Appeals Fourth Circuit.
Argued Jan. 11, 1961.Decided Jan. 13, 1961.

Stanley B. Frosh, Washington, D.C., for appellant.
Richard A. Reid, Towson, Md.  (Kenneth C. Proctor, Towson, Md., on brief), for appellee.
Before HAYNSWORTH and BOREMAN, Circuit Judges, and FIELD, District Judge.
PER CURIAM.


1
The plaintiff in this tort action fell down an unfinished stair well in a house under construction by the defendant, a corporation in which the plaintiff's son was the controlling stockholder.  The plaintiff and his son were considering certain alterations in the plans and testified they were taking measurements with a steel tape.


2
The proof discloses two different versions of the accident.  One, derived from certain statements of the two shortly after the accident, was believed by the District Court, to whom the case was tried without a jury.  The District Judge found that there was no negligence on the part of the defendant and that, if the defendant was negligent, the plaintiff was contributorily negligent.1


3
These findings are supported by the record.  Since the appeal presents only factual questions, the judgment will be affirmed.


4
Affirmed.



1
 Milestone v. Green Tree Corp., D.C.Md., 183 F. Supp. 880